Citation Nr: 0430075	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  00-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back injury with fracture at T12-L1. 

2.  Entitlement to service connection for Raynaud's 
phenomenon, arthritis of multiple joints, memory loss, 
actinic keratoses and squamous cell carcinoma of the face, 
peripheral vascular disease, claimed as impaired circulation, 
hypertension, diabetes, and residuals of a stroke. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
October 22, 1947 to September 24, 1948 and in the U.S. Army 
from November 1950 to December 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought.  

This appeal of the issue relating to entitlement to service 
connection for residuals of a back injury is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  By a decision dated in April 1975, the Board determined 
that a back injury preexisted service and was not aggravated 
therein.

3.  Since 1975, additional service records have been located 
which constitute new and material evidence.

4.  The record does not demonstrate that the veteran 
sustained a cold related injury in service.

5.  Raynaud's phenomenon, arthritis of multiple joints, 
memory loss, actinic keratoses and squamous cell carcinoma of 
the face, peripheral vascular disease, claimed as impaired 
circulation, hypertension, diabetes and/or stroke were not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 

6.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation, and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

7.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

8.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.


CONCLUSIONS OF LAW

1.  The April 1975 Board decision which determined that that 
a back injury preexisted service and was not aggravated 
therein is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2003). 

2.  New and material evidence to reopen the claim for service 
connection for residuals of a back injury has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  Raynaud's phenomenon, arthritis of multiple joints, 
memory loss, actinic keratoses and squamous cell carcinoma of 
the face, peripheral vascular disease, claimed as impaired 
circulation, hypertension, diabetes and/or for residuals of 
stroke were not incurred or aggravated by active military 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  

4.  The veteran does not have PTSD as a result of military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While one of the veteran's claim for a back condition was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) [hereinafter "VCAA"].  The Board notes that that 
while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by 
correspondence issued in April 2001 and April 2002, as well 
as the Statement of the Case (SOC) issued in September 2002 
and the Supplemental Statement of the Case (SSOC) issued that 
same month, as well as the SSOC of January 2004.  Thus, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with multiple VA medical examinations and notice of the 
requirements necessary to substantiate the claims has been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, one of the rating actions on 
appeal preceded the enactment of the VCAA, and the notices 
pursuant to that legislation did not come into being until 
after the rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the June 2002 
rating decision together with the SOC issued in September 
2002 and the SSOC issued that same month as well as the SSOC 
issued in January 2004, released after the initial VCAA 
notices, constitute decisions that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in these 
matters.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 


New and Material evidence for a Back Condition 

By decision of April 18, 1975, the Board denied entitlement 
to service connection for residuals of a back injury.  Unless 
the Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2003).  The law provides that 
the prior Board decision cannot be modified unless evidence 
submitted in support of the veteran's claim to reopen is "new 
and material" pursuant to 38 U.S.C.A. § 5108 (West 2002).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that the RO determined that new and 
material evidence had been submitted, and the RO, after 
evaluating the entire record, denied the claim on the merits.  
Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id. 

Additional service department records that have been located 
subsequent to a final determination constitute new and 
material evidence.  38 C.F.R. § 3.156(c).  In this case, 
additional service records, consisting of morning reports, 
were located and were forwarded for association with the 
claims file in June 2000.  Accordingly, new and material 
evidence has been received, and the claim is reopened.  With 
the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence by the RO is in 
order as more particularly set forth in the remand portion of 
this decision.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed  after discharge, 
when all the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection can also be granted for certain chronic diseases, 
including arthritis, if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Background

The veteran contends that during his second period of service 
he experienced cold injury in Korea and that many of his 
present claims derive from such cold exposure.  Despite 
multiple efforts over the years, service medical records for 
the latter period have not been located.  Likely, they were 
destroyed in a fire.  In consideration of the multiple 
efforts over the years, the Board concludes that further 
efforts to locate such records would be fruitless and that 
the duty to assist has been satisfied.  

Nevertheless, in this regard, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Available service records do not document any cold weather 
injuries.  The veteran was born in April 1930 and is 
presently 74 years old.  Service Morning Reports recently 
associated with the claims file do not document the 
condition(s) for which the veteran went to sick call or, for 
that matter, any clinical findings whatsoever.  However, the 
fact that such reports date from June 1951 to August 1951 
weighs somewhat against treatment for cold injury at that 
time inasmuch the veteran's sick call visits were in the 
summertime and treatment for a cold injury would more likely 
have been during the winter.  The Board additionally notes 
that the veteran's military occupational specialty during his 
tour in Korea was as a communications line repairman, rather 
than as an infantryman.  An infantryman would more likely be 
exposed to prolonged cold exposure.  

The veteran first filed a claim for VA benefits in February 
1974 (limited to a claim for back injury).  The earliest post 
service medical records are from 1961 and relate to a back 
injury.  The record also contains a private physical 
examination report from April 1966, some 14 years after 
service.  At that time, his complaints again centered on his 
back but, significantly, there were no complaints or 
findings, in what appears to have been a comprehensive 
medical examination, relating to any of the other claimed 
disorders, including cardiovascular or cold injury residuals 
etc; parenthetically. the Board notes that his blood pressure 
was 130/70 at that time.  

In conjunction with his 1974 claim, he was afforded a VA 
examination in April 1974.  Elevated blood pressure was noted 
at that time, nearly 20 years after his separation from 
military service, and hypertension was first diagnosed.  On 
the cardiovascular portion of the examination, the examiner 
reported that the veteran's toes discolored on descendency 
and blanched on elevation.  Although depigmented burn scars 
were noted on the veteran's upper back, right arm and lateral 
right chest and abdomen, his skin was described as normal.  
No cold injury residuals findings, complaints or diagnoses 
were reported.  

Some medical records from as early as November 1994 suggest 
the possibility of cold weather injury, but they are by no 
means conclusive as to the presence of pertinent resulting 
pathology inasmuch as other medical records attribute 
manifested symptomatology to diabetes mellitus and/or cast 
doubt upon the diagnosis of Raynaud's phenomenon.  The news 
articles, copies of photographs and etc. submitted by the 
veteran do not corroborate that he actually sustained a cold 
weather injury.  Moreover, the veteran has advanced 
conflicting and inconsistent information.  For example, he 
reported being blown out a tree by enemy artillery or mortars 
in Korea while on other occasions he claimed that he merely 
slipped and fell.  Also, when in service in the Navy he 
acknowledged that his back injury prior to service 
necessitated some three weeks of bedrest and that pain was 
continuing; whereas, at his hearing before the RO in August 
2000, he claimed that he didn't notice any pain at all after 
his pre-service fall and claimed that he didn't have any 
problems with his back after the fall.  More significantly, 
the veteran has acknowledged that he could not even remember 
the details of his service in Korea.  See e.g. Clinical 
reports dated in May 2002

The credibility of a witness is affected by inconsistent 
statements.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Unfortunately, under the 
circumstances, the Board is constrained to regard the veteran 
as an unreliable source of information.  Finally, the first 
time the veteran claimed that he sustained a cold weather 
injury in Korea per se was in connection with his recent 
claims for entitlement to service connection filed in March 
2000, nearly 1/2 century after his service in Korea.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered as a factor in determining a service 
connection claim).  In consideration of all the foregoing 
and in particular the absence of clinically documented 
symptomatology for so many years after service, the Board 
considers that the preponderance of the evidence is against 
the veteran having sustained cold related injuries in Korea.

Raynaud's' Phenomenon (claimed as a cold weather injury  
Arthritis, multiple Joints

VA treatment records dated December 12, 1990, show the 
veteran gave a history of having had diabetes for 4 to 5 
years.  Treatment records dated November 30, 1994, show the 
veteran had complaints of cold hands, especially during cold 
weather.  Examination of the hands showed they were white 
from metacarpals to the tips of the fingers.  Poor capillary 
refilling was noted.  The examiner indicated the cold hands 
were possibly Raynaud's phenomenon.  Treatment records dated 
March 10, 1995, show the veteran with continued complaints 
and a diagnosis of Raynaud's phenomenon, stable. On these two 
occasions, notes do not indicate the veteran gave a history 
of a cold injury in Korea.  Treatment records from the 
Central Texas Veteran's Health Care System from March 24, 
1999, reflect that the veteran was concerned about numbness 
in the feet; the complaint was noted as old, and the 
examiner's notes indicate this complaint was related to 
diabetes mellitus.  Records dated October 12, 2000, show the 
veteran was seeking a referral to Dr. Quinn for a cold 
injury.  He gave a history of Raynaud's disease which the 
examiner indicated was doubtful.  Podiatry clinic records 
dated May 7, 2001, show the veteran with complaint of 
numbness in the feet, and the veteran gave a history that he 
had Raynaud's syndrome.  Assessment was diabetes mellitus 
with peripheral vascular disease and neuropathy.  The veteran 
gave a history of Raynaud's disease during mental health 
treatment on November 9, 2001.

In this case, the diagnosis of Raynaud's syndrome is, on the 
one hand, questionable and first appears many decades after 
separation from service.  Arthritis of multiple joints, 
likewise first manifested many years after service.  More 
significantly, however, there has been no association of the 
claimed disorders to service by competent medical authority.  
Under the circumstances, the preponderance of the evidence is 
against the claims. 


Memory Loss 

The Board notes that no signs of mental loss were documented 
on the veteran's VA physical examination in April 1974, many 
years after service.  Treatment records from the Central 
Texas Veteran's Health Care System include a CT scan of the 
head dated October 14, 1998, which showed mild diffuse 
cerebral and cerebella atrophy.  Two tiny lunar infarcts were 
seen in the head of the right caudate nucleus.  The scan 
followed his being seen on October 5, 1998 with complaints of 
pressure-like sensation in the head.  PTSD Clinic records 
dated May 14, 2002, show the veteran has complaints of memory 
problems and it is difficult for him to recall many events 
that occurred during his Korean service.

The claimed disorder first appears many decades after 
separation from service.  More significantly, however, there 
has been no association of the claimed disorder to service by 
competent medical authority.  Under the circumstances, the 
preponderance of the evidence is against the claim.

Actinic Keratosis and Squamous Cell Carcinomas of the Face

The first records of actinic keratosis and squamous cell 
carcinoma are from August 1992, approximately 40 years after 
service.  The claimed disorder first appears many decades 
after separation from service.  More significantly, however, 
there has been no association of the claimed disorder to 
service by competent medical authority.  Under the 
circumstances, the preponderance of the evidence is against 
the claim. 

Peripheral Vascular Disease
Diabetes Mellitus

Records reflect onset of diabetes in the late 1980's, many 
years after service.  VA diabetic foot examination records 
dated February 8, 1999, June 2, 2000, and May 7, 2001 show no 
history of peripheral vascular disease.  On June 2, 2000, 
however, posterior tibial pulses were noted to be absent, and 
oscillometry testing was consistent with low normal 
circulation in the right lower extremity and ischemia in the 
left lower extremity.  Records dated October 12, 2000, show 
the veteran was seen for complaints of constant swelling of 
the ankles.  The swelling was improved in the mornings and 
worse at night.  Examination showed 1+ pitting edema in the 
lower extremities.  Diagnosis was fluid retention with 
history of diabetes mellitus, nephropathy, and hypertension. 
with possible angioedema.  Records from October 19, 2000, 
show the veteran reporting some improvement in the swelling 
after he began taking the Lasix that was prescribed at the 
previous visit.  Records dated November 16, 2000, show trace 
edema in the lower extremities.  Podiatry records dated May 
7, 2001, show the veteran was seen for a diabetic foot 
evaluation. He complained of numbness in the feet and 
Raynaud's syndrome.  He reported occasional cramps in the 
right leg.  Examination showed that the dorsalis pedis and 
posterior tibial pulses were not palpable and 1+ pitting 
edema was noted in both ankles.  Capillary refill was 4 
seconds in all toes.  The veteran was able to detect pressure 
from a 10-gram monofilament line.  The skin was intact 
without hair growth. Diagnosis was diabetes mellitus with 
peripheral vascular disease and neuropathy.  

The claimed disorders first appear many decades after 
separation from service.  More significantly, however, there 
has been no association of the claimed disorders to service 
by competent medical authority.  Under the circumstances, the 
preponderance of the evidence is against the claims.

Hypertension
Stroke 

At his most recent hearing, the veteran indicated that he was 
unaware as to the source of his hypertension.  The veteran 
had previously claimed that he actually had hypertension 
prior to military service, when he was a child.  The only 
blood pressure reading from his Navy service was from October 
1947, and pressure of 104/60 was reported.  As noted above 
there were no cardiovascular disorders noted on examinations 
in 1966 and, although the veteran reported onset of  
hypertension in the late 1980's, the condition was actually 
identified in 1974, albeit still many years after service. 

Central Texas Veteran's Health Care System records reflect a 
CT scan of the head dated October 14, 1998, that showed mild 
diffuse cerebral and cerebella atrophy. Two tiny lunar 
infarcts were seen in the head of the right caudate nucleus.  
This scan followed his being seen on October 5,1998, with 
complaints of pressure-like sensation in the head.  PTSD 
Clinic records dated May 14, 2002, show he has complaints of 
memory problems and it is difficult for him to recall many 
events that occurred during his Korean service.  There are no 
other records which relate to a stroke or cerebrovascular 
accident. 

The claimed disorders first appear many decades after 
separation from service.  More significantly, however, there 
has been no association of the claimed disorders to service 
by competent medical authority.  Under the circumstances, the 
preponderance of the evidence is against the claims.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) 

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  

The veteran's records do not show any awards or decorations 
consistent with his having engaged in combat.  The veteran's 
service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorders or 
any treatment for combat wounds.  According to the veteran's 
DD-214, he had service in the United States Army.  Consistent 
with other records, the veteran acknowledges that he did not 
receive any combat training.  His occupational specialty was 
in a communications rather than combat field. 

VA would ordinarily be justified in concluding that certain 
military citations constitute sufficient evidence, in the 
absence of evidence to the contrary, that a particular 
veteran engaged in combat.  The records do not document 
receipt of such decorations and awards indicative of combat, 
and, accordingly, that weighs against the claim in this 
instance.  Moreover, the record reflects that the veteran 
served in a support capacity.  The record does not support 
that he had service in any capacity that would suggest 
assignments to combat.  Moreover, his service in the Navy was 
during peacetime.

The preponderance of the evidence is against that he 
personally engaged in combat with the enemy.  Under the 
circumstances, the Board concludes that the veteran did not 
engage in combat. 

He reported he saw numerous Allied troops who had been shot 
in the back, stripped, and placed in a mass grave.  He did 
not supply the date or location where he allegedly witnessed 
this event.  He also described a 1951 incident when his 
position was fired on by Chinese mortars.  He described an 
incident when he fell to the ground while running telephone 
cable.  He reported being wounded by a Chinese soldier and 
indicated he shot the Chinese soldier.  He did not supply 
dates or locations of any of these incidents.

Treatment records from the Central Texas Veteran's Health 
Care System reflect reports of only vague memories of his 
time in Korea and that he was bothered by his inability to 
recall fully his service there.  He reported an incident in 
which he and the other members of his unit were pushing a 
truck which had got stuck in the mud.  He reported he was at 
the rear of the truck when someone asked him to switch 
places.  He reported they subsequently pushed the truck over 
a land mine which exploded, killing the soldier who had taken 
his place at the rear of the truck.  He reported nightmares 
and recollections of other events but was unsure as to 
whether or not they actually happened.  He reported he had 
not thought about his symptoms for many years but became 
aware of them after joining an Internet chat group comprised 
of Korean era veterans.  

He was seen in the PTSD clinic on March 28, 2002, at which 
time he reported sleep disturbances and difficulty recalling 
his experiences in the Korean War.  He repeated that not 
being able to remember his military information was what was 
bothering him.  Records from May 14, 2002, indicate that 
while the veteran reported he was unable to recall clearly 
many of his military experiences, he did provide a trauma 
letter which indicated several combat-related experiences 
sufficient to support a diagnosis of PTSD.  However, the 
veteran did not provide sufficient details such that 
corroboration of the alleged stressors could be obtained from 
the United States Army Center for the Research of Unit 
Records.

In this case, there is only a somewhat provisional diagnosis 
of post-traumatic stress disorder.  More significantly, the 
alleged stressful events reported by the veteran are not 
confirmed.  The veteran did not supply adequate information 
to permit confirmation of the stressful events to be 
requested from the United States Army Center for the Research 
of Unit Records.  He did not supply the dates, locations, or 
the names of the persons involved.  He has no combat or other 
military decoration which could be accepted as evidence of 
stressors in service.  There is no evidence to confirm he was 
wounded in service.  The veteran's reports of stressful 
events are inconsistent. For example, during treatment at the 
VA Medical Center he reported being blown out of a tree by 
mortar fire while he made no such report in his written 
correspondence to the Regional Office.  He reported that his 
memories of alleged events are fragmented, that he did not 
recall the details clearly, and that he had nightmares and 
intrusive thoughts about other events, but was unsure as to 
whether or not they really occurred.

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary as to such 
stressors and may be obtained from service records or other 
sources.  Moreau, supra.  However, the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Based on the lay statements of record and the fact that the 
veteran is an unreliable historian, it is concluded that no 
incident reports capable of verification of the claimed 
stressors were filed.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of post-traumatic stress disorder are not 
sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged post-traumatic 
stress disorder had its origins in the veteran's service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. 
Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of post-traumatic stress disorder was based on 
a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 



ORDER

The veteran's claim of entitlement to service connection for 
residuals of a back injury is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.

Service connection for Raynaud's phenomenon, arthritis of 
multiple joints, memory loss, actinic keratoses and squamous 
cell carcinoma of the face, peripheral vascular disease, 
claimed as impaired circulation, hypertension, diabetes 
and/or for residuals of stroke is denied. 

Entitlement to service connection for PTSD is denied. 


REMAND

The Board observes that no back pathology was identified on 
the veteran's service medical examination on his entrance 
into his initial period of military service (October 1947); 
whereas, a simple fracture of the 12th dorsal and 1st lumbar 
vertebrae was identified during service.  

In this case, the veteran presented in May 1948 with back 
complaints after he slipped and fell.  In the course of 
receiving treatment, a fracture of D-12 L-1 was identified, 
which was specifically characterized as an old fracture.  The 
veteran acknowledged having fallen from a horse some months 
prior to his entry into service and that he injured his back 
at that time.  He reported that his convalescence included 
some three weeks of bed rest but that no X-rays were taken.  
The back pain gradually improved and that he had resumed full 
activity despite episodes of mild back pain.  An August 1948 
Physical Evaluation Board noted that the veteran initially 
presented with back spasms and limitation of motion.  A more 
full range of painless motion and less muscle spasm was 
clinically appreciated.  

As noted above, service medical records have not been located 
for the veteran's second period of service from November 1950 
to December 1952.  The veteran claims to have reinjured his 
back after falling from a pole or a tree while installing 
communication wire during the latter period.  

The Federal Circuit Court recently concluded: When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting condition.  
38 U.S.C. § 1153.  If this burden is met, then the veteran 
is not entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection.  Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).  The Board is also of the opinion that an 
additional medical report would materially assist in the 
development of his appeal and ensure compliance with Wagner.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The claims file should be referred to 
a VA physician.  That physician is 
requested to review the veteran's entire 
claims file, including a copy of this 
Remand.  Attention is invited to his 
claim that he suffered additional injury 
after a fall from a tree while installing 
communications cable during his second 
period of service as well as post service 
medical records. 

The reviewer is requested to summarize 
the veteran's back/spine disorders, and 
identify which, if any, clearly and 
unmistakably preexisted the veteran's 
period of active duty.  If, in the 
opinion of the examiner, an additional 
examination is necessary, an examination 
should be scheduled.

If the examiner determines that one or 
more of the veteran's back disabilities 
existed prior to service, the examiner 
is additionally requested to opine, 
without resort to speculation, whether 
it is at least as likely as not that any 
such disorder suffered an increase in 
disability during the period of the 
veteran's military service apart from 
that due to the natural progress of the 
respective condition and to specifically 
document the evidentiary basis in the 
record for any conclusion reached in 
these regards.  

All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
remedial action should be taken.  

3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for residuals of a back injury 
in light of relevant decisions, including 
Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case that 
reflects consideration of all pertinent 
evidence, including that associated with 
the claims file since the Supplemental 
Statement of the Case of January 2004 and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



